                                            Case 3:19-cv-07806-SI Document 8 Filed 06/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL GREGORY HARRIS,                             Case No. 19-cv-07806-SI
                                   8                    Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   9             v.

                                  10     ESPENOZA, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On February 14, 2020, the court determined that plaintiff’s pro se prisoner’s civil rights

                                  14   complaint failed to state a claim upon which relief may be granted. (Docket No. 7.) The court

                                  15   granted plaintiff leave to file an amended complaint no later than March 27, 2020, cautioning him

                                  16   that failure to file an amended complaint by the deadline would result in the dismissal of this action.

                                  17   (Id. at 4.) Plaintiff did not file an amended complaint, and the deadline by which to do so has passed.

                                  18   For the foregoing reasons, and the reasons stated in the order of dismissal with leave to amend, this

                                  19   action is DISMISSED without prejudice for failure to state a claim upon which relief may be

                                  20   granted. The clerk shall close the file

                                  21          IT IS SO ORDERED.

                                  22   Dated: June 8, 2020

                                  23                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
